Citation Nr: 1546151	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating for bilateral hearing loss.  In September 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2015 hearing, the Veteran testified that his hearing loss disability had increased in severity since his most recent VA examination in November 2014.  He asserts that he has increased difficulty hearing people in conversation.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  As the Veteran has alleged that the current rating does not reflect his current symptoms of bilateral hearing loss, a contemporaneous examination is appropriate.  

Additionally, in his May 2013 notice of disagreement, the Veteran stated that he would forward to VA medical evidence from his primary doctor.  During the September 2015 hearing, he clarified that he receives all his treatment for hearing loss from VA.  The most recent VA treatment records in the record are from May 2015.  As any updated records of VA treatment the Veteran has received for his hearing loss may contain potentially relevant information, and are constructively of record, they must be sought.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for his hearing loss disability since May 2015.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran information regarding the functional impairment that results from his hearing loss.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




